         Case 1:20-cv-01337-DAD-JLT Document 27 Filed 12/22/20 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   A.B.,                                              No.: 1:20-cv-1337-NONE-JLT

12                  Plaintiff,                          AMENDED1 ORDER ADOPTING IN FULL THE
                                                        FINDINGS AND RECOMMENDATIONS
13           v.                                         DENYING PLAINTIFF’S MOTION FOR RELIEF
                                                        FROM THE GOVERNMENT TORT CLAIM
14   COUNTY OF KERN, et al.,                            PRESENTATION REQUIREMENT

15                  Defendants.                         (Doc. Nos. 11, 22.)

16
17           Plaintiff A.B. asserts that her rights arising under federal and state law were violated by Kern
18   County Deputy Sherriff Michael Clark and the County of Kern. She contends she suffered gender
19   violence and sexual battery in violation of California law, as well as several civil rights violations. (See
20   generally Doc. No. 13.) Plaintiff seeks relief from California’s government tort claim presentation
21   requirement pursuant to an exemption procedure set forth in California Government Code § 946.6 (“§
22   946.6”). (Doc. No. 11.) The assigned magistrate judge issued findings and recommendations
23   concluding that the district court lacks jurisdiction to grant the relief requested under § 946.6, because
24   that authority is reserved to the California Superior Courts. (See Doc. No. 22 at 5-8.) Therefore, the
25
     1
       On December 14, 2020, the court entered an order adopting the findings and recommendations in
26   full that inadvertently also indicated (in the caption only) that the case should be dismissed with
     prejudice. (Doc. No. 25.) This resulted in the erroneous entry of judgment. (Doc. No. 26.) As the
27   December 14, 2020 judgment was the result of a clerical error, it and the December 14, 2020 order
     adopting are VACATED pursuant to Federal Rule of Civil Procedure 60(a), and the clerk of court is
28   directed to reopen this case.
                                                         1
        Case 1:20-cv-01337-DAD-JLT Document 27 Filed 12/22/20 Page 2 of 2



1    magistrate judge recommended that plaintiff’s motion be denied for lack of jurisdiction. (Doc. No. 22.)

2           The parties were given fourteen days to file any objections to the recommendations that the

3    action be dismissed. (Doc. No. 22 at 8.) In addition, the parties were “advised that failure to file

4    objections within the specified time may waive the right to appeal the District Court’s order.” (Id.

5    (citing Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991); Wilkerson v. Wheeler, 772 F.3d 834, 834 (9th

6    Cir. 2014)).) To date, no objections have been filed by any party.

7           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C) and Britt v. Simi Valley United

8    School Dist., 708 F.2d 452, 454 (9th Cir. 1983), this court conducted a de novo review of the case.

9    Having carefully reviewed the file, the court finds the findings and recommendations are supported by

10   the record and proper analysis.

11          Accordingly, IT IS HEREBY ORDERED:

12          1.      The findings and recommendations dated November 9, 2020 (Doc. No. 22) are

13                  ADOPTED IN FULL; and

14          2.      Plaintiff’s motion for relief from the Government Tort Claim Presentation Requirement

15                  (Doc. 11) is DENIED for lack of jurisdiction.

16
     IT IS SO ORDERED.
17
18      Dated:     December 21, 2020
                                                        UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28
                                                         2
